Name: Council Decision 2004/790/CFSP of 22 November 2004 extending and amending Decision 2003/276/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union contribution to the destruction of ammunition for small arms and light weapons in Albania
 Type: Decision
 Subject Matter: cooperation policy;  defence;  Europe;  economic policy;  international security
 Date Published: 2006-06-07; 2004-11-24

 24.11.2004 EN Official Journal of the European Union L 348/45 COUNCIL DECISION 2004/790/CFSP of 22 November 2004 extending and amending Decision 2003/276/CFSP implementing Joint Action 2002/589/CFSP with a view to a European Union contribution to the destruction of ammunition for small arms and light weapons in Albania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 23(2) thereof, Having regard to Council Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons (1), and in particular Article 6 thereof, Whereas: (1) On 14 April 2003 the Council adopted Decision 2003/276/CFSP concerning a European Union contribution to the destruction of ammunition for small arms and light weapons in Albania (2), which was aimed at implementing Joint Action 2002/589/CFSP and which made available EUR 820 000 for this purpose. (2) Some objectives could not be fulfilled by 31 October 2004, the date on which Council Decision 2003/276/CFSP expires, and others should be consolidated and expanded after that date. The project in question is a multi-annual project lasting four years. (3) Decision 2003/276/CFSP should therefore be extended and amended, HAS DECIDED AS FOLLOWS: Article 1 Decision 2003/276/CFSP is hereby amended as follows: 1. In Article 2(1), the financial reference amount EUR 820 000 shall be replaced by EUR 1 320 000. 2. In Article 4(1) the second sentence shall be replaced by It shall expire on 31 December 2005. Article 2 This Decision shall take effect on 1 November 2004. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 November 2004. For the Council The President B. R. BOT (1) OJ L 191, 19.7.2002, p. 1. (2) OJ L 99, 17.4.2003, p. 60.